Case: 16-60623      Document: 00514191118         Page: 1    Date Filed: 10/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-60623                                  FILED
                                  Summary Calendar                          October 11, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
IBRAAHIM MUHAMMAD IBRO,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 379 463


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ibraahim Muhammad Ibro, a native and citizen of Ethiopia who entered
the United States without admission or parole, petitions for review of the order
of the Board of Immigration Appeals (BIA) dismissing his appeal of the denial
of his application for asylum, withholding of removal, and protection under the
Convention Against Torture (CAT).                With respect to his asylum and
withholding-of-removal claims, Ibro challenges the immigration judge’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60623     Document: 00514191118     Page: 2   Date Filed: 10/11/2017


                                  No. 16-60623

finding that his testimony was not credible, but he fails to show that it is plain
from the totality of the circumstances that “no reasonable fact-finder could
make such an adverse credibility ruling.” Wang v. Holder, 569 F.3d 531, 538
(5th Cir. 2009) (internal quotation marks and citation omitted). The BIA found
it unnecessary to review the merits of his claims apart from the adverse
credibility finding, which was fatal to the claims. Likewise, we conclude that
the denial of relief turned on the assessment of Ibro’s credibility. See Chun v.
INS, 40 F.3d 76, 78-79 (5th Cir. 1994).
      In addition, Ibro challenges the adverse credibility determination in the
context of his CAT claim. Again, he has not shown that “any reasonable
adjudicator would be compelled to conclude to the contrary.”            8 U.S.C.
§ 1252(b)(4)(B); see Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005).
      PETITION DENIED.




                                        2